Case 3:17-cv-01788-DMS-WVG Document 22 Filed 06/03/21 PageID.1340 Page 1 of 2



    1
    2
    3
    4
    5
    6
    7
    8                       UNITED STATES DISTRICT COURT
    9                    SOUTHERN DISTRICT OF CALIFORNIA
  10    FILIBERTO RODRIGUEZ                    )   Case No.: 17-cv-01788-DMS-WVG
                                               )
  11                Plaintiff,                 )   ORDER ON MOTION FOR
                                               )   ATTORNEY FEES PURSUANT TO
  12          vs.                              )   42 U.S.C. § 406(b)
                                               )
  13    ANDREW SAUL,                           )
        Commissioner of Social Security,       )
  14                                           )
                    Defendant.                 )
  15                                           )
                                               )
  16
  17          The Court hereby grants Plaintiff’s motion for attorney fees pursuant to 42
  18    U.S.C. § 406(b). The Court awards Brian C. Shapiro attorney fees in the amount of
  19    $28,854.75. The Court orders Brian C. Shapiro to reimburse Filiberto Rodriguez the
  20    amount of $4,500.00 for EAJA fees previously paid by the Commissioner.
  21          IT IS SO ORDERED.
  22    Dated: June 3, 2021
  23
  24
  25
  26
  27
                                               -1-
  28
Case 3:17-cv-01788-DMS-WVG Document 22 Filed 06/03/21 PageID.1341 Page 2 of 2



    1
    2
    3
    4
    5
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
                                          -2-
  28
